Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Remarks filed on 03/19/2021.
Claims 1-2 and 5-8 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Born et al. (US 5,399,338) is maintained for reasons of record in the previous office action filed on 01/29/2021.
Applicant arguments filed on 03/19/2021 have been fully considered but they are not persuasive.
43Sc, rather Born teaches a positron emitting isotope, for positron emission tomography, in the form of 43Sc.
Applicant is reminded of Pitney Bowes, Inc. v. Hewlett-Packard Co., which affirmed that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed.Cir.1999). In the instant case, the biomodulators in conjugation with antibodies, tumor-specific agents linked to imaging-active moieties taught by Born is structurally identical to the instant structure, and it would therefore be fully capable of using as a radiopharmaceutical agent the instant intended use. Born discloses that the biomodulators will selectively accumulate in areas of the body containing abnormal tissue and because of the ability of biomodulators to selectively concentrate in abnormal or other tissue, they can be used as "targeting molecules," by preconditioning such tissue in a fashion such that an agent (therapeutic or diagnostic) interacting with such tissue will do so in a way different from that with tissue not pretreated with a biomodulator (Col. 10 line 25-30). For example, suitable positron emitting isotopes, such as 43Sc when attached to antibodies or chelating ligand DOTA or DTPA, there will be produced image enhancement by the corresponding modality, MRI, X-ray, radio imaging, PET imaging, etc. It is understood by one skilled in the art of medicinal oncology that these and other agents are useful therapeutic agents and/or radiopharmaceutical agents, which can be used .

Claims 1, 2, 5 and 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (US 2011/0123439) are maintained for reasons of record in the previous office action filed on 01/29/2021.
Applicant argues that Cheon does not teach or suggest a radiopharmaceutical comprising a radiometal based radiopharmaceutical agent containing 43Sc, rather Born teaches a contrast agent that can be used in positron emission tomography or magnetic resonance imaging.
Applicant is reminded of Pitney Bowes, Inc. v. Hewlett-Packard Co., which affirmed that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed.Cir.1999). In the instant case, the dual-modality PET/MRI contrast agents taught by Cheon is structurally identical to the instant structure, and it would therefore be fully capable of using as a radiopharmaceutical agent the instant intended use. Cheon discloses a dual-modality PET (positron emission tomography)/MRI (magnetic resonance imaging) contrast agent, a hybrid nanoparticle comprising: (a) a magnetic signal-generating core; (b) a water-soluble multi-functional ligand coated on the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2 and 5-8 rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2011/0123439) in view of Seweryn Krajewski et al. (Annual Report 2012, Institute of Nuclear Chemistry and Technology, pages 35-37) are maintained for reasons of record in the previous office action filed on 01/29/2021.
Applicant argues that Cheon does not teach or suggest a radiopharmaceutical comprising a radiometal based radiopharmaceutical agent containing 43Sc, rather Born teaches a contrast agent that can be used in positron emission tomography or magnetic resonance imaging. Applicant argues that none of the references whether taken alone or in any combination either shows or suggest the features of claim 1.

Second with respect to 43Sc having a radio content of 200 MBq in radiopharmaceutical would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the production of 43Sc, to obtain a 43Sc having a radio content of 200 MBq employing optimal process conditions without undue experimentation. Moreover, the radio content of 100 to 500 MBq , and not MBq/mg, it is not a concentration, or even a dose, just an amount of radioactivity. One of ordinary skill in the art would have a reasonable expectation of success because routine optimization of the prior art purification procedure is within the capability of one of ordinary skill in the art. See MPEP § 2144.05 which states: [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Furthermore, the optimization of the pharmaceutical formulation with ingredients well known in the pharmaceutical art is considered well within the competence level of an ordinary skilled artisan in the pharmaceutical sciences, 
In response to applicant's argument that the present invention cannot be conceived from the combination of Cheon and Krajewski, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977,987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006). It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Cheon and Krajewski to obtain the forms in the instant application. All of the moieties are taught in the art. Obviousness based on similarity of structure and functions entails motivation to make the claimed composition in expectation that the compounds similar in structure will have similar properties. Therefore, one of    ordinary skill in the art would have been motivated to make the claimed radiopharmaceutical agent in search for new forms to be used in positron emission tomography (PET). See In re Payne, 203 USPQ 245(CCPA 1979).

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618